 


                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF WISCONSIN

LISA K. PAZOUR,

         Plaintiff,
                                                        Case No. 16-cv-20-wmc
    v.

NANCY A. BERRYHILL,
Acting Commissioner of Social Security,

         Defendant.


                             JUDGMENT IN A CIVIL CASE


         IT IS ORDERED AND ADJUDGED that judgment is entered in favor of

plaintiff Lisa K. Pazour against Nancy A. Berryhill, Acting Commissioner of Social

Security, reversing the decision of the Commissioner and remanding to calculate and

award benefits.




         s/ K. Frederickson, Deputy Clerk                  February 20, 2019
         Peter Oppeneer, Clerk of Court                          Date




 
